Exhibit 10.2

 

KINETIC CONCEPTS, INC.
NON-EMPLOYEE DIRECTOR STOCK OPTION AGREEMENT


 

THIS AGREEMENT (the “Agreement”) is made and entered into as of _______________,
200__, by and between Kinetic Concepts, Inc., a Texas corporation (the
“Company”), and _________________________ (the “Participant”) in connection with
the grant of an option under the Kinetic Concepts, Inc. 2003 Non-Employee
Directors Stock Plan dated May 28, 2003, as thereafter amended (the “Plan”). 
Capitalized terms used herein, if not defined, shall have the meaning as set
forth in the Plan, except where the context otherwise requires. 

The Participant is a non-employee director of the Company, and the Company
desires to align the interests of the Participant as stated in Article II of the
Plan.  In consideration of the foregoing, the parties have entered into this
Agreement to govern the terms of the Option granted by the Company pursuant to
the authority specified under the Plan:

      1.  Grant of Option.  Subject to the terms and conditions set forth in the
Plan and herein, the Company grants to the Participant an Option to purchase
from the Company the number of  shares of Stock and at a price per share as are
set forth on the signature page hereto, subject to adjustment as provided in
Article 8 of the Plan.  This Option is exercisable as hereinafter provided.

      2.  Exercise of Option.  This Option may be exercised, in whole or in
part, with respect to the number of whole shares of Stock that can be purchased
at the times described in Section 4.1(c) of the Plan, by written notice to the
Company at the address provided in Paragraph 11 hereof in the form attached
hereto as Exhibit A, which:

            (a)  specifies the number of whole shares of Stock to be purchased
and the exercise price;

            (b)  contains evidence satisfactory to the Committee that the person
exercising this Option is the Participant or has the right to exercise; and

            (c)  is accompanied by payment of the exercise price in accordance
with the Plan.

This Option may also be exercised upon the occurrence of a Change of Control in
the manner and as described in Section 8.3 of the Plan.

      3.  Transfer and Exercise of Option.  Except for transfers pursuant to a
will or the laws of descent and distribution, this Option is not transferable
and the Participant may not make any disposition of this Option or any interest
herein during his or her lifetime.  As used herein, “disposition” means any
sale, transfer, encumbrance, gift, donation, assignment, pledge, lien,
hypothecation, or other disposition, whether similar or dissimilar to those
previously enumerated, whether voluntary or involuntary, and whether during the
Participant’s lifetime or upon or after the Participant’s death, including, but
not limited to, any disposition by operation of law, by court order, by judicial
process, or by foreclosure, levy, or attachment, except a transfer by will or by
the laws of descent or distribution.  Any attempted disposition in violation of
this Paragraph is void.

      4.  Status of Participant.  The Participant shall not be deemed a
shareholder of the Company with respect to any of the shares of Stock subject to
this Option, except to the extent that this Option has been exercised and such
shares shall have been purchased and transferred to the Participant.  The
Company is not required to issue shares of Stock purchased upon exercise of this
Option until all applicable requirements of law have been complied with and such
shares shall have been duly listed on any securities exchange on which the Stock
may then be listed.

      5.  No Effect on Capital Structure.  This Option shall not affect the
right of the Company or any Affiliate to reclassify, recapitalize or otherwise
change its capital or debt structure or to merge, consolidate, convey any or all
of its assets, dissolve, liquidate, windup, or otherwise reorganize.

      6.  Expiration of Option.  The right to purchase Stock under this Option
shall expire seven years from the Grant Date.  However, this Option shall expire
sooner in the circumstances described in Section 4.1(c) of the Plan.

      7.  Committee Authority.  Any question concerning the interpretation of
this Agreement, any adjustments required to be made under the Plan, and any
controversy which may arise under the Plan or this Agreement shall be determined
by the Committee in its sole discretion.  Any decision by the Committee shall be
final and binding.

      8.  Representations and Warranties.  Participant hereby represents and
warrants that:

            (a)  The Participant is aware of and familiar with the restrictions
imposed on the transfer of any Option and the shares of Stock subject to the
Option, including, without limitation, the restrictions contained in this
Agreement and the Plan.

            (b)  The Participant represents that this Agreement has been duly
executed and delivered by the Participant and constitutes a legal, valid and
binding agreement of the Participant, enforceable against the Participant in
accordance with its terms.

      9.  Plan.  The terms of this Agreement are governed by the terms of the
Plan, as it exists on the date of this Agreement and as the Plan is amended from
time to time.  In the event of any conflict between the provisions of this
Agreement and the provisions of the Plan, the terms of the Plan shall control,
except as expressly stated otherwise.  The terms “Article” or “Section”
generally refer to provisions within the Plan; provided, however, the term
“Paragraph” shall refer to a provision of this Agreement.

     10.  Notice.  Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail.  Any notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date which it is personally delivered, or, whether actually received or
not, on the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith.  The Company or Participant may change,
by written notice to the other, the address previously specified for receiving
notices.  Notices delivered to the Company shall be addressed as follows:

                                                            Kinetic Concepts,
Inc.
                                                            Attn.: 
Vice-President, Human Resources
                                                            8023 Vantage Drive
                                                            San Antonio, TX
78230
                                                            Phone:  (210)
255-6456
                                                            Fax:  (210) 255-6125



Notices to the Participant shall be mailed to the last address shown on the
records of the Company.

     11.  Governing Law.  Except as is otherwise provided in the Plan, where
applicable, the provisions of this Agreement shall be governed by the internal
laws of the State of Texas, without regard to the principles of conflicts of
laws thereof.

     12.  Amendment.  Unless otherwise provided in this Agreement or the Plan,
no change or modification of this Agreement shall be valid unless the same is in
writing and signed by the parties hereto; provided, however, that the
Participant hereby covenants and agrees to execute any amendment to this
Agreement which shall be required or desirable (in the opinion of the Company or
its counsel) in order to comply with any rule or regulation promulgated or
proposed under the Code by the Internal Revenue Service.

     13.  Binding Effect.  This Agreement shall be binding upon, and shall inure
to the benefit of, the Company and the Participant, and their respective heirs,
personal and legal representatives, successors and assigns.  The Participant
hereby consents to the enforcement of any and all of the provisions of this
Agreement by or for the benefit of the Company.

 

[SIGNATURE PAGE FOLLOWS]





 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and the
Participant has set his hand hereto on the day and year first above written.

                                                                           KINETIC
CONCEPTS, INC.

 


                                                                              By:
                                                                       

                                                                          Name:
                                                                   

                                                                          Title:
                                                                     

 

 

                                                                              PARTICIPANT

 

 

                                                                              Signature:
                                                             

                                                                              Name:
                                                                   

                                                                              Address:
                                                                

                                                                              
                                                                              

                                                                              Social
Security No.:                                             

 

 


GRANT
DATE

NUMBER OF
SHARES SUBJECT
TO OPTION


EXERCISE
PRICE


EXPIRATION
DATE

                             

                    

                    

                     

 

 


EXHIBIT A



NOTICE OF EXERCISE OF STOCK OPTION


Kinetic Concepts, Inc. 2003 Non-Employee Directors Stock Plan


 

Date:  ____________________

 

TO:  Kinetic Concepts, Inc.
Attn.:  Vice-President, Human Resources
8023 Vantage Drive
San Antonio, TX 78230


      The undersigned hereby confirms to you that the undersigned wishes to
acquire _______ shares (the “Shares”) of the Common Stock, par value $0.001 per
share, of Kinetic Concepts, Inc. (the “Company”) pursuant to an exercise of
stock options granted to the undersigned under the Kinetic Concepts, Inc. 2003
Non-Employee Directors Stock Plan and pursuant to the Stock Option Agreement by
and between the Company and the undersigned dated ________________.  The
undersigned acknowledges that the name and address provided below will be used
as the registered name and address for the Shares.


      The undersigned confirms that the undersigned has made an independent
investment decision with respect to acquiring the Shares, and that no
representations, warranties, or guarantees have been made to or relied upon by
him as to the soundness of the investment being made or the tax treatment with
respect thereto.


      Payment of the exercise price of $_____ per share is being made in cash,
for which a check in the aggregate amount of $_______ is enclosed herewith.

 

 

 

                                                                              Signature:
                                                             
                                                                              Name:
                                                                   
                                                                              Address:
                                                                
                                                                              
                                                                              
                                                                              Social
Security No.:                                             